Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 30, 2019

                                    No. 04-17-00640-CR

                                  William Boyd PORTER,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4455
                        Honorable Jefferson Moore, Judge Presiding


                                       ORDER
Sitting:
             Karen Angelini, Justice (not participating)
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is hereby
DENIED.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court